Cite as 2016 Ark. App. 577

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-16-162


                                                 Opinion Delivered   November 30, 2016

LYLE FARMS PARTNERSHIP ET AL.                    APPEAL FROM THE JACKSON
                  APPELLANTS                     COUNTY CIRCUIT COURT
                                                 [NO. 34CV-14-29]
V.
                                                 HONORABLE KEVIN KING, JUDGE
CHARLOTTE LYLE
                              APPELLEE
                                                 AFFIRMED



                           WAYMOND M. BROWN, Judge


       Appellants Lyle Farms Partnership; Katherine Lyle Harbison, individually; Katherine

Lyle Harbison, as the personal representative of the estate of Ann Lyle; and Katherine Lyle

Harbison, as the personal representative under the unprobated will of James Waller Lyle

appeal from the Jackson County Circuit Court’s order granting summary judgment in favor

of appellee Charlotte Lyle in Charlotte’s suit for declaratory judgment. On appeal, appellants

argue that the trial court erred by granting summary judgment on the basis that the prenuptial

agreement signed by Charlotte and James was not properly acknowledged. We affirm.

       Charlotte and James Lyle were married on July 22, 2003, and they each signed the

prenuptial agreement at issue here on that same day. The agreement was notarized and signed

by Jerry Carlew. The language preceding Carlew’s signature stated, “This document was

signed before my [sic] on July 22nd, 2003.” Carlew’s notary seal was attached showing that
                                  Cite as 2016 Ark. App. 577

he was commissioned in Jackson County and that it had an expiration date of March 18,

2013. James subsequently died,1 and his sister, Katherine, was named as the personal

representative of his unprobated will.

       In a pleading filed on February 2, 2014, Katherine alleged that Charlotte had

contractually signed away her rights to James’s estate in the prenuptial agreement. Charlotte

filed a complaint for declaratory judgment on March 10, 2014, seeking to have the agreement

declared void and unenforceable based on four theories: (1) it was not acknowledged, (2) it

was unconscionable, (3) it was not properly drafted in accordance with Arkansas law, and (4)

it was coercive and fraudulent. Appellants filed an answer on April 21, 2014.2 Charlotte filed

a motion for summary judgment and an accompanying brief on June 29, 2015. Appellants

filed a response and an accompanying brief on July 13, 2015, asking that Charlotte’s motion

be denied and claiming that she should be estopped from having the prenuptial agreement

declared void and unenforceable.         Appellants also claimed that any defects in the

acknowledgment were cured by the provisions of Arkansas Code Annotated section 18-12-

208. The court entered an order on December 30, 2015, granting Charlotte summary

judgment. In the order, the court stated that the prenuptial agreement did not meet the




       1
           There is nothing in the record to show when he died.
       2
        There was also a motion to transfer and a motion to disqualify counsel included with
the answer. In a separate hearing, counsel voluntarily withdrew his representation of appellee
and an order was filed on October 1, 2015, reflecting that due to the withdrawal, appellant’s
motion to disqualify counsel was moot.

                                              2
                                    Cite as 2016 Ark. App. 577

requirements of Arkansas Code Annotated section 9-11-402.3        The court found that the

prenuptial agreement “was not legally acknowledged and as such must be declared invalid.

The notary only certified that he saw the parties sign the document.” According to the court,

an acknowledgment is “not just proof that they executed the document,” but rather the

whole purpose of an acknowledgment “is to impress upon the parties to a document the

significance of the document being signed . . . the parties declare they are aware of the

importance of the document” and they “realize their execution of the document reflects their

own act or deed.” Appellants filed a timely notice of appeal on January 6, 2016. This appeal

followed.

       A motion for summary judgment should be granted only when, in light of the

pleadings and other documents before the circuit court, there is no genuine issue of material

fact, and the moving party is entitled to a judgment as a matter of law.4 The burden of

sustaining a motion for summary judgment is always the responsibility of the moving party.5

When reviewing whether a motion for summary judgment should have been granted, the

appellate court determines whether the evidentiary items presented by the moving party in

support of the motion left a material question of fact unanswered.6 Once the moving party

has established prima facie entitlement to summary judgment by affidavits, depositions, or


       3
      This statute requires premarital agreements to be in writing and signed and
acknowledged by both parties.
       4
           Ark. R. Civ. P. 56(c).
       5
           New Maumelle Harbor v. Rochelle, 338 Ark. 43, 991 S.W.2d 552 (1999).
       6
           Bomar v. Moser, 369 Ark. 123, 127, 251 S.W.3d 234, 239 (2007).

                                                3
                                   Cite as 2016 Ark. App. 577

other supporting documents, the opposing party must meet proof with proof and demonstrate

the existence of a material issue of fact.7 This court views the evidence in the light most

favorable to the party against whom the motion was filed, resolving all doubts and inferences

against the moving party.8 This court also evaluates whether reasonable minds could differ

in their interpretation of the facts.9

       Looking at the prenuptial agreement, it is clear that the requirements of section 9-11-

402 were not met because the parties did not include an acknowledgment. Appellants argue

that since the parties included the word “acknowledge” in the body of the agreement itself,

and because the notary signed and affixed his seal, this should satisfy the acknowledgment

requirement of the statute.10 However, this argument is without merit. Our supreme court

has long held that an acknowledgment is a formal declaration or admission before an

authorized public officer by a person who has executed an instrument that such instrument

is his act and deed.11 It is distinguished from a jurat in that a jurat is a simple statement that




       7
           Id.
       8
           Meadors v. Still, 344 Ark. 307, 40 S.W.3d 294 (2001).
       9
           Thomas v. Stewart, 347 Ark. 33, 60 S.W.3d 415 (2001).
       10
         Appellants cite to statutes concerning the role of a notary public as well as what
constitutes unlawful acts by a notary. However, those statutes are not material to the issues
before us.
       11
            Pardo v. Creamer, 228 Ark. 746, 301 S.W.2d 218 (1958).

                                                4
                                   Cite as 2016 Ark. App. 577

an instrument is subscribed and sworn to or affirmed before a proper officer without the

further statement that it is the act or deed of the person making it.12

       Appellants also contend that any defects in the acknowledgment can be cured by the

curative provisions of section 18-20-208. However, this argument is also without merit.

Here, there was no acknowledgment, defective or otherwise. Therefore, the curative

provisions of the statute cannot be held to supply an acknowledgment when, in fact, there is

none.13

       Finally, appellants argue that appellee should be equitably estopped from claiming that

the prenuptial agreement is void and unenforceable, because she entered into the agreement

and accepted the benefits of the marriage until James’s death; and now she seeks to “renege

on her promise . . . and receive benefits which she previously agreed she would not ever

seek.” The court rejected this defense in the order, stating that the “fact that the parties acted

under the assumption for several years that the prenuptial agreement was valid does not

correct the requirement of the statute that the agreement must be properly and legally

acknowledged.” We hold that the trial court correctly rejected appellants’ defense of estoppel

and properly granted Charlotte summary judgment.

       Affirmed.

       ABRAMSON and VAUGHT, JJ., agree.

       Ogles Law Firm, P.A., by: John Ogles, for appellants.
       Dick Jarboe, for appellee.

       12
            Id.
       13
            Pardo, supra.

                                                5